Title: To John Adams from François Adriaan Van der Kemp, 12 January 1807
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarnev. 12 Jan. 1807

I spent two days as disagreable, as anÿ in mÿ life—tears bedewed my cheeks and reason and religion could not entirely assuage the pains I felt. It is my lot not to feel—not to act by halves. Saturday I heard the report of your death—and yesterday night first the Albanÿ gazette of the 8th. mentioning not a word of this Sad event relieved me in part of excruciating pangs. Restore peace to my mind by dropping one Single line—or let it be written by another hand—During 27 years I was honoured with your acquaintance—was favoured with your kind frendhip and esteem—I Should have been less than a man—had I enjoy’d happiness—under that report. My high regard for virtues and eminent character was Softened by an affectionate attachment for that man, who in a private and the most exalted Station interested himself in my lot—in adversity as well as in prosperity—If it pleases Providence—I pray, you will yet be Spared for the cause of So manÿ, to whom your precious days are dear. I deplored my oldest friend upon this Continent—I lamented the fate of your relatives—I bemoaned the fate of mÿ Countrÿ.
I Should not have written now—I know—I can not want an apologÿ for this effusion—You would not have bewailed my fate with less bitter tears—had our Situations been reversed— and my life been equally valuable as that of you. I flatter me Self you are yet alive—and beg the Allmighty that you may See many many happy days—and rejoyce in the last Stage of your life, that your Contrÿ did escape the threatnings dangers, and recovered that Splendour, with which it would have been decked, had the Counsels of your wise administrations been executed.
I can not recollect, if I give you notice of our frind’s Luzac’s Last Letter—accompanying a number of Classics—among whom many Stereotypes of the late Pensionarÿ de Gyzelaer as a mark of his continued friendship.
His Letter was of 31 aug—He was bereaved of everÿ Share in the emoluments of that Lucratif etablissment—his Nouv. Litteraires—by Europe’s Tyrant. the 25th. of March he took—after a painful and long illness—with his Ladÿ a ride in a coach—She rejoi’d at the returning health of her worthy and beloved Husband—He left her at 11 in the night—1/2 after one he was awaked—and wen he came in her room—he found her dead—He was now slowly recovering, and regaining more calmness of mind—which he hoped to preserve for his Children’s Sake the youngest being only ten years. Your Son Quincy Shall with you participate in the hard trial of my high-respected frend.
Ere long I expect from him my Sketch of the Achaic Republick with his observations—I copied this winter the brouillon for General Platt—and have, in Some parts—materially improved it.
I Shall this time not detain you longer—only recommending me, to your remembrance—while I am with the highest and Sincerest consideration / Dear Sir! / Your obliged frend and / Devoted Sert.

Fr. Adr vanderkemp